Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the second output control unit" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11, 13, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US 2018/0240431).
Regarding claim 1, figs. 2, 3, discloses a pixel scan drive circuit, configured to output a scan signal to pixel units (pars. 3, 4), the pixel scan drive circuit comprising: a switch unit (par. 3), a pull-up output unit (30) and a pull-down output unit (50), a scanning cycle in a display phase of one frame image comprising a scan signal output phase and a maintenance phase (see fig. 5), wherein, in the scan signal output phase, the pull-down output unit outputs a first reference voltage  (VGH)in the scan signal to an output end according to a clock signal (CLK), the first reference voltage configured to control the pixel units to receive image data for image display; the switch unit (40) is electrically connected to the pull-down output unit; in the maintenance phase (fig. 5, pars. 65, 76, 77), the switch unit controls the voltage (VGH)of a pull-[0032] …prevent the voltage of the previous image frame remaining on the signal output terminal OUTPUT from affecting the signal output from the signal output terminal OUTPUT of the current image frame, in one image frame, before the signal output terminal OUTPUT outputs the gate scan signal, it is necessary to clear the voltage remaining on the signal output terminal OUTPUT. In order to achieve the above object, it is preferable that the shift register unit further includes a reconfiguring module 60, as shown in FIG. 2), wherein the switch control signal is an input signal of the pixel scan drive circuit (4); in the maintenance phase, the pull-up output unit (30) outputs a second reference voltage  (VGH) in the scan signal, and the second reference voltage is configured to control the pixel units to stop receiving the image data (40); transistors comprised in the switch unit (M1/M2) are of different types from transistors comprised in the pull-up output unit (30)and the pull-down output unit (50)(see fig. 3, M1 is different M3/(M6/M7)).
Regarding claim 2, see fig. 3, discloses the pixel scan drive circuit according to claim 1, wherein the switch unit comprises a switch transistor (M1), a gate of the switch transistor electrically connected to a switch control signal end to receive the switch control signal (gate of M1), a source of the switch transistor electrically connected to a second reference voltage (M1, VGH) end to receive the second reference voltage, a drain of the switch transistor electrically connected to a first output control unit (40), wherein the switch unit is configured to be switched on in the maintenance phase and transmit the second reference voltage (VGH) to the first output control unit (40); wherein the switch transistor is an N-type thin-film transistor, and the switch transistor is in a conducting state under the control of a high level in the switch control signal in the maintenance phase (see par. 38, fig. 3, M1, the first transistor M1 is an N-type transistor; [0061] In this case, under the control of the reset signal terminal RESET, the fifth transistor M5 is turned on and  
Regarding claim 3, fig. 3, discloses the pixel scan drive circuit according to claim 1, wherein the switch unit (40) is electrically connected to the pull-down node through a first output control unit (PD), the first output control unit is electrically connected to the pull-up output unit (30) through a pull-up node, wherein in the maintenance phase, the pull-up output unit (30, PU) outputs the second reference voltage (VGH) under the control of the voltage of the pull-up node (PU), and the first output control unit transmits the second reference voltage (VGH) output by the switch unit (40) to the pull-down node (PD) under the control of the voltage of the pull-up node (PU), thereby controlling the pull-down output unit to stop outputting the first reference voltage (VGL, in order to prevent the voltage of the previous image frame remaining on the signal output terminal OUTPUT from affecting the signal output from the signal output terminal OUTPUT of the current image frame, in one image frame, before the signal output terminal OUTPUT outputs the gate scan signal, it is necessary to clear the voltage remaining on the signal output terminal OUTPUT. In order to achieve the above object, it is preferable that the shift register unit further includes a reconfiguring module 60, as shown in FIG. 2).
Regarding claim 4, figs. 2, 3, 5, discloses the pixel scan drive circuit according to claim 2, wherein the first output control unit comprises a first output control transistor (40, M2), a gate of the first output control transistor electrically connected to the pull-up node (PU), a source of the first output control (40) transistor electrically connected to the switch unit (40), a drain of the first output control transistor electrically connected to the pull-down node (PD); in the scan signal output phase (see fig. 5) the first output control transistor is switched off under the control 
Regarding claim 5, figs. 2, 3, 5, the pixel scan drive circuit according to claim 4, wherein the first output control transistor is a P-type thin-film transistor or an N-type thin-film transistor; when the first output control transistor is the P-type thin-film transistor, the first output control transistor is in a conducting state under the control of a low level of the pull-up node in the maintenance phase to output the second reference voltage to the pull-down node so as to control the pull-down output unit to be under a cut-off state; when the first output control transistor is the N-type thin-film transistor, the first output control transistor is in the conducting state under the control of a high level of the pull-up node in the maintenance phase to output the second reference voltage to the pull-down node so as to control the pull-down output unit to be under the cut-off state (see pars. 58, 62, 86, [0067] It should be noted that, the specific driving process of the shift register unit is described with reference to the case where the first transistor M1 is a P-type transistor and the remaining transistors are N-type transistors as an example, and when the first transistor M1 is an N-type transistor, the remaining transistors are P-type transistors, a part of the control signal waveforms in FIG. 5 needs to be reversed, and the operating principle of the shift register is the same as that described above, which will not be repeated herein).
Regarding claim 11, figs. 2, 3, 5, discloses the pixel scan drive circuit according to claim 1, wherein the pull-up output unit comprises a pull-up output transistor (M3), a gate of the pull-up output transistor electrically connected to the pull-up node (PU), a source of the pull-up output transistor electrically connected to a second reference voltage end (M3, VGH), a drain of the pull-up output transistor electrically connected the output end (M3, CLK); in the maintenance phase, the pull-up output transistor is switched on and transmits the second reference voltage to It should be noted that, when the first transistor M1 is a P-type transistor, the other transistors are N-type transistors; optionally, when the first transistor M1 is an N-type transistor, the other transistors are P-type transistors), and the pull-up output transistor in a conducting state under the control of a low level of the pull-up node in the maintenance phase so as to output the second reference voltage to the output end (see [0052] In this case, under the control of the signal input terminal INPUT, the fourth transistor M4 is turned on and outputs a high level of the first voltage terminal VDD to the pull-up node PU. At this time, under the control of the pull-up node PU, the third transistor M3 is turned on and outputs a low level of the clock signal CLK to the signal output terminal OUTPUT). 
Regarding claim 13, figs. 2, 3, 5, discloses the pixel scan drive circuit according to claim 1, wherein the scanning cycle further comprises a reset phase located between the scan signal output phase and the maintenance phase (20); the pixel scan drive circuit further comprises a pull-down unit (50) electrically connected to the pull-up output unit (30) through the pull-up node (PU), the pull-down unit configured to transmit the first reference voltage (VGL) to the pull-up node according to a reset signal (20) received in the reset phase to control the pull-up output unit to output the second reference voltage (VGH). 
Regarding claim 15, Xu figs. 2, 3, 5, discloses the pixel scan drive circuit according to claim 1, wherein the scanning cycle further comprises a pull-up (PU) phase located after the maintenance phase; the pixel scan drive circuit further comprises a pull-up (PU) unit electrically connected to the pull-up output unit through the pull-up node, the pull-up unit configured to transmit the second reference voltage (VGH) to the pull-up node according to a pull-up signal received in the pull-up phase and the maintenance phase to control the pull-up output unit to stop outputting the second reference voltage (VGH)([0032] On the basis of this, in order to prevent the voltage of the previous image frame remaining on the signal output terminal OUTPUT from affecting the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2018/0240431) in view of Zheng et al. (US 10,957,230).
Regarding claim 9, Xu, figs. 2, 3, 5, discloses the pixel scan drive circuit according to claim 1.
However, Xu does not discloses the maintenance phase are arranged in a time sequence.
Zheng et al. discloses During the period from t0 to t1, the second voltage signal of the second voltage terminal GCH is at a high level VGH; the third voltage terminal PL provides a low level VGL that may be a first type of low level HVGL; the input signal of the input signal terminal IN is at a low level VGL, that is, the primary input signal STV or the signal of the signal output terminal Gn-1 at the preceding stage is at the low level VGL; the reset signal of the reset signal terminal RESET is at a low level VGL, that is, the signal of the last stage or the signal of the signal output terminal Gn+1 of the subsequent stage is at the low level; and the fourth voltage signal of the fourth voltage terminal GCL and the discharge control signal of the discharge control terminal CON are both at low levels VGL. 
It would have been obvious to the skilled in the plurality of stages of shift register units sequentially outputs the high levels, that is, the pixel units of the display device are sequentially turned on row by row in Xu as suggested by Zhang et al., the motivation in order to display device are sequentially turned on row by row.
Therefore, the combination of Xu figs. 2, 3, 5, and Zheng et al, discloses  wherein the scanning cycle further comprises an initial phase (P1), wherein the initial phase, the scan signal output phase and the maintenance phase are arranged in a time sequence (Zheng et al. During the period from t0 to t1, the second voltage signal of the second voltage terminal GCH is at a high level VGH; the third voltage terminal PL provides a low level VGL that may be a first type of low level HVGL; the input signal of the input signal terminal IN is at a low level VGL, that is, the primary input signal STV or the signal of the signal output terminal Gn-1 at the preceding stage is at the low level VGL; the reset signal of the reset signal terminal RESET is at a low level VGL, that is, the signal of the last stage or the signal of the signal output terminal Gn+1 of the subsequent stage is at the low level; and the fourth voltage signal of the fourth voltage terminal GCL and the discharge control signal of the discharge control terminal CON are both at low levels VGL. Additionally, the first clock signal CLKA and the second clock signal CLKB are both at low levels VGL, and the first voltage signal of the first voltage terminal HVGH is at a high level VGH); the pixel scan drive circuit further comprises a start unit (40)electrically connected to the pull-down output unit (50) and the second output control unit (30) through the pull-down node (PD), the start unit configured to control the voltage of the pull-down node to be an initial voltage in the initial phase (Xu fig. 5), the initial voltage configured to control the pull-down output unit to in a conducting state and to output the clock signal (see Xu figs. 2, 3, 5, Zheng et al. abstract). 
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2018/0240431) in view of Jeoung et al. (US 2017/0025068).
Regarding claims 19, 20, Xu, figs. 2, 3, 5, discloses the pixel scan drive circuit according to claim 1.
However, Xu is silent about a display area and a non-display area, the display area provided with a plurality of pixel units, and the non-display area provided with a scan driver module.
Jeoung et al., FIG. 1, discloses a display device 100 includes a panel 110 that includes a display area A/A, where a plurality of pixels P are provided and display an image, and a non-display area N/A disposed outside the display area A/A. Also, the display device 100 includes a gate driver 120, which outputs a scan signal to the plurality of pixels P through a plurality of gate lines GL1 to GLg, and a data driver 130 that supplies data voltages to the plurality of pixels P through a plurality of data lines DL1 to DLd. The gate driver 120 and the data driver 130 may be included in the panel 110. Signals for controlling the gate driver 120 and the data driver 130 may be supplied from a timing controller 140.
It would have been obvious to the skilled in the art at the time of the invention to provide the non-display area in Xu, as suggested by Jeoung et al., the motivation in order in which a data driver, driven at a low frequency.
Therefore, the combination of Xu figs. 2, 3, 5 and Jeoung et al. fig. 1, pars. 37, 42, discloses the array substrate, comprising a display area and a non-display area, the display area provided with a plurality of pixel units, and the non-display area provided with a scan driver module, wherein the scan driver module comprises a plurality of pixel scan drive circuits according to 
Regarding claim 17, the combination of Xu figs. 2, 3, 5 and Jeoung et al., discloses the pixel scan drive circuit according to claim 1, wherein a refresh rate of the pixel scan drive circuit ranges at 1 Hz-120 Hz; when the pixel scan drive circuit continuously outputs the scan signal to the pixel units, if the frequency of the switch control signal is changed, the refresh rate of the pixel scan drive circuit is dynamically adjusted (see Jeoung et al. pars. 14, 114, 122, 54, 85).
Regarding claim 18, Xu figs. 2, 3, 5, discloses the pixel scan drive circuit according to claim 1, wherein the N-type thin-film transistor is an N-type oxide transistor, the P-type thin-film transistor is a P-type low temperature polycrystalline oxide transistor; the N-type oxide transistor (when the first transistor M1 is a P-type transistor, the other transistors are N-type transistors; optionally, when the first transistor M1 is an N-type transistor, the other transistors are P-type transistors)  at least comprises: one of an InGaZnO thin-film transistor, a GaZnO thin-film transistor, an InZnO thin-film transistor, an AlZnO thin-film transistor and a ZnO thin-film transistor, or a combination of a plurality of metal oxides, or a stack of multilayer thin films of various metal oxides (0148] TFTs configuring the gate driver 120 applied to the embodiments described herein may each be implemented as an oxide TFT, for example, indium gallium zinc oxide (IGZO). However, the present invention is not limited thereto. In other embodiments, a TFT applied to the embodiments of the present invention may be configured as an amorphous silicon (a-Si) TFT, or may be configured as a poly TFT through a low temperature poly silicon (LTPS) process. 
Allowable Subject Matter
Claims 6-8, 10, 12, 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
e pixel scan drive circuit according to claim 1, wherein the pull-down output unit comprises a pull-down output transistor and a capacitor, a gate of the pull-down output transistor electrically connected to the pull-down node, a source of the pull-down output transistor receiving the clock signal, a drain of the pull-down output transistor electrically connected to the output end, wherein in the scan signal output phase, the pull-down output transistor is switched on to output the clock signal to the output end, wherein in the initial phase and the maintenance phase, the pull-down output transistor is switched off; the capacitor is electrically connected between the pull-down node and the output end, and is configured to maintain the voltage of the pull-down node in the scan signal output phase to control the pull-down output transistor to be switched on; wherein the pull-down output transistor is a P-type thin-film transistor, and the pull-down output transistor is switched on under the control of a low level of the pull-down node in the scan signal output phase, and outputs the clock signal to the output end; and/or the pixel scan drive circuit according to claim 4, wherein the pull-down node (PD)is electrically connected to the pull-up node (PU) through a second output control unit (30), wherein in the scan signal output phase (fig. 5), the pull-down output unit (50) outputs the first reference voltage under the control of the voltage of the pull-down node, the second output control unit transmitting the second reference voltage to the pull-up node under the control of the voltage of the pull-down node, so as to enable the pull-up output unit to stop outputting the second reference voltage under the voltage of the pull-up node. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623